 

 

EXHIBIT 10.2

 

Amendment to 1992 Stock Option Plan of German American Bancorp, Inc. Adopted
March 2012 Effective April 1, 2012

 

The third narrative paragraph of Section 7 of the above-described Plan is hereby
amended and restated in its entirety to read as follows:

 

 

A person exercising an option shall give written notice to the Corporation of
such exercise and the number of shares he has elected to purchase and shall at
the time of purchase tender an amount in cash, in Common Shares of the
Corporation owned by such person, or in the form of a duly executed document
surrendering for cancellation such persons’ then-exercisable rights to purchase
any unexercised portion of such option, or in any combination of cash, such
Common Shares, and/or such surrender, equal in value to the purchase price of
the shares he has elected to purchase. Until the purchaser has made such payment
and has had issued to him a certificate or certificates for the shares so
purchased, he shall possess no shareholder rights with respect to any such share
or shares. For purposes of determining the value of any unexercised rights to
purchase shares of the Corporation that may be surrendered for cancellation in
payment of the purchase price of shares to be purchased upon exercise of an
option, such rights shall be valued for purposes of such surrender (as to each
share covered by such surrender) at the positive difference (if any) between (a)
the fair market value per share of the shares of the Corporation's common stock
(determined by reference to the NASDAQ Official Closing Price for the stock on
the last trading day immediately prior to the date of the surrender, as reported
by NASDAQ) and (b) the exercise price specified by the stock option.

 

 



 

